DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an electrode” and “a via connected to the electrode”. The electrode and via are claimed in singular form in lines 2 and 3. In line 4, claim 1 requires “the vias” in line 4, which is in plural form. Thus, claim 1 is inconsistent in claiming the number of vias required by the claim. Therefore, it is unclear if there is a single via connected to the electrode or a plurality of vias connected to the electrode. 
Claims 2-7 are rejected for depending from claim 1. 
Claim 2 requires “a plurality of the electrodes on the surface” (emphasis). However, claim 1 requires only  an electrode. Thus, claim 2 lacks antecedent basis. 
Claim 6 recites “in a wide range” in line 4. It is unclear if the range is referring to the distance between the electrodes, or some other measurable range. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
______________________________________________________________________
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (US 2019/0373727).
With respect to claim 1, HAYASHI et al. discloses a ceramic wiring board including ceramic substrates (Abstract; Paragraph [0008]); comprising at least one pad (e.g., electrode) on a plane of each of the substrates (Paragraphs [0008], [0022]); multiple vias connected to each pad (Paragraph [0010]). Each electrode has at least one via on the center of each pad (Paragraph [0036]; Figure 7D). As seen in figure 7D (annotated below), a plurality of vias are provided to a center portion in a first direction of the electrode along a second direction. 
[AltContent: textbox (Plurality of vias provided to a central portion of the pads along a second direction, in the first direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First direction)][AltContent: connector][AltContent: textbox (Second direction)][AltContent: connector]
    PNG
    media_image1.png
    225
    507
    media_image1.png
    Greyscale





HAYASHI et al. discloses that the surface of the ceramic substrate is planar and each pad is located on the same plane (Paragraphs [0007]-[0012]), thus the first and second directions are implicitly parallel to the surface of the ceramic substrate. 
HAYASHI et al. discloses that each of the pads are arranged in a grid. Merriam-Webster defines “grid” as “a network of uniformly spaced horizontal and perpendicular lines”, and therefore, the second direction and first direction are implicitly perpendicular to each other. 
HAYASHI et al. does not explicitly disclose that the first direction connects a center of the substrate to a center of the electrode. The courts have generally held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04, VI, B. 
In the instant case, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to add an additional row of pads and vias in the structure shown in figure 7D of HAYASHI et al. so as to make a larger wiring board for application requiring such. 







	



    PNG
    media_image2.png
    72
    389
    media_image2.png
    Greyscale
			
[AltContent: textbox (Center pad forming center of substrate)][AltContent: arrow]
    PNG
    media_image1.png
    225
    507
    media_image1.png
    Greyscale

With the additional row added to the wiring board, the wiring board would look like modified figure 7D above. Since HAYASHI et al. discloses that the pads are arranged as a grid on the substrate, with the pads being evenly spaced in both the first and second directions, and with a three row, five column grid, the center pad forms the center of the substrate in both the first and second directions. Thus, the first and second directions connect the center of the substrate to the center of the pad. 
With respect to claim 2, HAYASHI et al. discloses that each of the electrodes on the ceramic substrate has a via centrally located on each pad, which is implicitly along the second direction, in the first direction. 
With respect to claim 3, HAYASHI et al. discloses that each of the pads are arranged in a grid. Merriam-Webster defines “grid” as “a network of uniformly spaced horizontal and perpendicular lines”, and therefore, the second direction and first direction are implicitly perpendicular to each other. 
Given that each of the pads are arranged at evenly spaced parallel and perpendicular lines, there necessarily exist third and fourth directions that are parallel to the surface and mutually orthogonal. 
[AltContent: connector][AltContent: connector]

    PNG
    media_image2.png
    72
    389
    media_image2.png
    Greyscale
			
[AltContent: textbox (Fourth direction)][AltContent: textbox (Third direction)]
    PNG
    media_image1.png
    225
    507
    media_image1.png
    Greyscale



HAYASHI et al. discloses that each of the pads, including all of those on the outer periphery, have a vias on the center thereof, and therefore, the vias are centered in the first and second directions. 
With respect to claim 4, HAYASHI et al. discloses that each of the pads are arranged in a grid. Merriam-Webster defines “grid” as “a network of uniformly spaced horizontal and perpendicular lines”, and therefore, the second direction and first direction are implicitly perpendicular to each other. Thus, each of the pads are implicitly  disposed on intersecting points of a plurality of straight lines parallel to the third direction and a plurality of lines parallel to the fourth direction. 




[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    72
    389
    media_image2.png
    Greyscale
			
[AltContent: textbox (Plurality of fourth directions)][AltContent: textbox (Plurality of third directions)]
    PNG
    media_image1.png
    225
    507
    media_image1.png
    Greyscale








________________________________________________________________
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (US 2019/0373727) as applied to claims 1-4  above, and further in view of KIM et al. (US 2015/0107880).

With respect to claim 5, HAYASHI et al. discloses that the ceramic substrate has a multilayer structure (Figure 1; Paragraph [0022], [0037]), in which a plurality of the ceramic layers are laminated. A plurality of inner layer vias are provided, in layers c2, c3 and c4, to the ceramic layer inside the ceramic layer on the surface side on which the vias in c1 are provided (Paragraphs [0022]-[0025]). HAYASHI et al. does not explicitly disclose that the plurality of inner layer vias are provided in the second direction at different intervals from the vias on the surface side. 
KIM et al. discloses that the vias of adjacent layer are staggered (e.g., different intervals) so as to provide maximum rigidity (Paragraphs [0034]-[0037]). The narrower spaced pads then connect a semiconductor in order to transfer the signal to a device mounted to the lower portion (Paragraph [0007]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stagger the vias of the inner ceramic substrates as compared to the upper substrate of HAYASHI et al., as taught by KIM et al. so as to provide maximum rigidity to the multilayer substrate, and to also provide the fine connecting points to connect a semiconductor thereto. 
HAYASHI et al. does not explicitly disclose a resist layer that cover the surface including a peripheral edge of the electrode and part of the plurality of vias is connected to the peripheral edge portion. KIM et al. disclose solder resist layers on the surfaces of the substrate and covering the periphery of the pad (Paragraph [0031]; Figure 1) to prevent corrosion of the wiring layer. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a resist layer on the surfaces of the substrate of modified HAYASHI et al., that covers the periphery of the pads, as taught by KIM et al. so as to prevent corrosion of the pads. 
Given that the vias are connected to the pads, they are indirectly connected to the periphery portion as well. 

________________________________________________________________________
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (US 2019/0373727) as applied to claims 1-4  above, and further in view of KIM et al. (US 2015/0107880) as applied to claim 5 and 7 above, and further in view of NUMAGI et al. (US 2018/0168039).
With respect to claim 6, modified HAYASHI et al. discloses a plurality of primary side electrode on a surface opposite to the surface and connected to the secondary side electrodes via the vias (HAYASHI et al.; Figure 1) with the narrower spaced electrodes connected to a semiconductor element (See KIM et al. in the rejection of claim 5). 
Modified HAYASHI et al. does not explicitly disclose that the secondary side electrodes connected to a mounting board. NUMAGI et al. discloses that the secondary side is connected to a structure, 4, (e.g., mounting board) to complete a circuit with the semiconductor. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to connect a mounting board to the secondary side of the ceramic substrate of modified HAYASHI et al., as taught by NUMAGI et al. so that a circuit can be completed with the semiconductor on the primary side. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/            Primary Examiner, Art Unit 1745